DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, and 6-7, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a motor control apparatus or the abstract idea of a control program or algorithm without significantly more. The claim(s) recite(s) “out of phase judgement portion”, “a drive portion”, a number-of-rotations detection portion” are abstract ideas without significantly more because they do not contain hardware elements that are presented in the specification such as “switching elements” in the control portion in addition the the fact that the out of phase judgement portion seems to be taking place in software but is not tied back to driving or controlling the motor. This judicial exception is not integrated into a practical application because the out of phase judgment portion, and the rest of claims 1 and 7 include how the predetermined threshold values including  first and second threshold values are changed in accordance with command values but these are not integrated in a way that it is tied back to controlling the motor, just that the motor controller is merely controlling these parameters which. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial 




Allowable Subject Matter
Claims 3-4 , and 6  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1, 3-4, and 6-7 allowed.
Regarding claim 1, the prior art of record does not disclose alone or in combination:
A drive apparatus of an electric motor which does not include a position detection sensor, the drive apparatus comprising:
a drive portion configured to drive the electric motor on the basis of a command value inputted from outside;
a number-of-rotations detection portion configured to detect a number of rotations of the electric motor driven by the drive portion;
an out-of-phase judgement portion judging that the electric motor is out of phase in a case where the number of rotations detected by the number-of-rotations detection portion is less than a predetermined threshold value; and

wherein the predetermined threshold value includes a first threshold value for a case in which the command value inputted from outside is equal to or greater than a predetermined value and a second threshold value for a case in which the command value inputted from outside is less than the predetermined value, the second threshold value being smaller than the first threshold value, and
the predetermined threshold value is configured such that either of the first threshold value and the second threshold value is chosen on the basis of the command value inputted from outside.

Regarding claim 7, the prior art of record does not disclose alone or in combination:
An electric pump apparatus comprising:
an electric pump configured to be driven by an electric motor which does not include a position detection sensor;
a drive apparatus of the electric motor; and the drive apparatus of the electric motor including:
a drive portion configured to drive the electric motor on the basis of a command value inputted from outside;
a number-of-rotations detection portion configured to detect a number of rotations of the electric motor driven by the drive portion;
an out-of-phase judgement portion judging that the electric motor is out of phase in a case where the number of rotations detected by the number-of-rotations detection portion is less than a predetermined threshold value; and
the predetermined threshold value being configured to be changed on the basis of the command value inputted from outside,


the predetermined threshold value is configured such that either of the first threshold value and the second threshold value is chosen on the basis of the command value inputted from outside.


The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 7, the prior art of record does not disclose alone or in combination:
A drive apparatus of an electric motor which does not include a position detection sensor, the drive apparatus comprising:
a drive portion configured to drive the electric motor on the basis of a command value inputted from outside;
a number-of-rotations detection portion configured to detect a number of rotations of the electric motor driven by the drive portion;
an out-of-phase judgement portion judging that the electric motor is out of phase in a case where the number of rotations detected by the number-of-rotations detection portion is less than a predetermined threshold value; and
the predetermined threshold value being configured to be changed on the basis of the command value inputted from outside,
wherein the predetermined threshold value includes a first threshold value for a case in which the command value inputted from outside is equal to or greater than a predetermined value and a 
the predetermined threshold value is configured such that either of the first threshold value and the second threshold value is chosen on the basis of the command value inputted from outside.
In the examiner’s opinion, this is a novel and non-obvious improvement over the state of the art in motor controls.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akama et al. (US 2008/0252242) - apparatus for rotary machine control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846